Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the applicant's communication filed on 06/06/2019. In virtue of this communication, claims 1-17 filed on 03/01/2017 are currently pending in the instant application.
                                                    
                                                
  Information Disclosure Statement
The information Disclosure statement (IDS) form PTO-1449, filed on 06/06/2019 and 12/10/2019 are in compliance with the provisions of CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
 
Drawings
The drawings were received on 06/06/2019 have been reviewed by Examiner and they are acceptable.
 
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, 9, and 17, Claim limitation “perform determination that processing related to authentication is not allowed when the target region includes a first part of a first luminance value having a difference not less than a threshold value from a second luminance value of a second part of the target region.” Line 9-11, is not clear whether the first luminance value is a value or feature associated with the first part of the target region similar to the second luminance value that is a feature or value of the second part of the target region. So regarding the comparison limitation it is not clear whether claim obtains the difference between the first luminance value and the second luminance value or the difference between the first part of the first luminance value and a second luminance value of a second part.

Claims 7 and 14 limitation “determine whether the first part corresponds to a configuration of the illumination device, and the determination is executed when the first part corresponds to the configuration of the illumination device” is unclear, the claim limitation “first part” as stated in rejection of independent claim is vague and is not clear if it is related to the illumination value or a portion of a target region.  The claim would interpreted as best understood by Examiner. Please clarify.

Claims 2-8, 10-16 are dependent on claims 1, 9 and 17, and therefore inherit 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph issues of the independent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 9-10, 13, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bachurinskii et al. (US 2017/0364728).

As per claim 1, An authentication device comprising: 
“an illumination device;”(Refer to Bachurinskii ¶[0021] discloses an anti-fake illuminator 16 comprises a plurality of LEDs. )
 “a camera;”(Refer to Bachurinskii ¶[0023] discloses an optical sensor 20, which capable of capturing image of a finger.)
 “and a processor coupled to the camera and the processor configured to obtain, by capturing by the camera, an image including a subject illuminated with light of the illumination device,”(Refer to Bachurinskii ¶[0023-0024] disclose the light radiation reflected by the detection surface 14 is captured by an optical sensor 20 formed, for example, by a CMOS sensor associated with a lens 21. The optical sensor 20 is associated with a processing unit 22, which is capable of forming an image of the fingerprint of the finger F on the basis of the light radiation captured by the optical sensor 20. The same optical sensor 20 also receives the reflected/diffused optical radiation from the detection surface 14 coming from the anti-fake illuminator 16. )
extract a target region from the obtained image,”(Refer to Bachurinskii Figure 4, Region BZ, ¶[0026] discloses when a finger F is placed on the detection surface 14, the light radiation coming from the anti-fake illuminator 16 in the bright zones BZ is partially reflected by the detection surface 14 and partially diffused within the finger F.)
 “and perform determination that processing related to authentication is not allowed when the target region includes a first part of a first luminance value having a difference not less than a threshold value from a second luminance value of a second part of the target region.”(Refer to ¶[0032]) discloses If the average light intensity LB detected on the sensor 20 in the bright zones BZ′ of the sensor 20 is outside the corresponding predetermined reference ranges L1, L2, then the imprint is detected as false. Further ¶[0033] discloses the graph of the average brightness for a false imprint formed on a transparent artificial material. In this case, the average light intensity values LB, LD are higher than the predetermined reference ranges L1, L2, both for the bright zones BZ′ and for the dark zones DZ′.)


Claims 9 and 17 have been analyzed and are rejected for the reasons indicated in claim 1 above. 

As per claim 2, The authentication device according to claim 1, “wherein the processing related to the authentication is verification processing based on the image.”(Refer to Bachurinskii ¶[0023] discloses The optical sensor 20 is associated with 

Claim 10 has been analyzed and is rejected for the reasons indicated in claim 2 above.  
As per claim 5, The authentication device according to claim 1, “wherein the determination includes forbidding verification of whether a feature quantity of the target region matches verification information stored in a storage device.” (Refer to Bachurinskii ¶[0032]) discloses If the average light intensity LB detected on the sensor 20 in the bright zones BZ′ of the sensor 20 is outside the corresponding predetermined reference ranges L1, L2, then the imprint is detected as false. Further ¶[0033] discloses the graph of the average brightness for a false imprint formed on a transparent artificial material. In this case, the average light intensity values LB, LD are higher than the predetermined reference ranges L1, L2, both for the bright zones BZ′ and for the dark zones DZ′. Examiner notes when the image recognized as a false or fake fingerprint, no further verification is performed.)

Claim 13 has been analyzed and is rejected for the reasons indicated in claim 5 above. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 6-7, 11, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bachurinskii et al. (US 2017/0364728), in view of Brownlee (US 20170098116).

wherein the verification processing includes identifying, from a plurality of registered templates, a template corresponding to the image.”(Refer to Brownlee ¶[0082] discloses The mode-based controller 1006 in this example receives the fingerprint template from the biometric image processing unit 1022. The mode-based controller 1006 may then forward the fingerprint template and the processed spread image to the identification/verification module 1020 for user identification or verification.)

Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Brownlee technique of user’s body part authentication into Bachurinskii technique to provide the known and expected uses and benefits of Brownlee technique over fingerprint detection technique of Bachurinskii. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Brownlee to Bachurinskii in order to improve reliability and security of biometric authentication and identification system. (Refer to Brownlee paragraph [0006].)
Bachurinskii and Brownlee references, presented in rejection of claim 3, apply to this claim.  

As per claim 6, The authentication device according to claim 1, however Bachurinskii is silent on the following which would have been obvious in view of Brownlee from similar field of endeavor “wherein the processor is configured to, when the first part is not included in the target region, perform verification of whether a feature quantity of the target region matches verification information stored in a storage device.”(Examiner notes when there is no first information available for comparing and detection, the target region can be compared to the previous information. Refer to Brownlee ¶[0038] discloses the apparatus may authenticate the person if the presented finger is determined to be an organic body part and if the biometric sample provided by the person matches stored data associated with an authenticated identity. Further instead of using a fingerprint, user authentication may be based on the spoof detection described above and a matching with an image of a person's palm, face, eye ball, etc.)

Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Brownlee technique of user’s body part authentication into Bachurinskii technique to provide the known and expected uses and benefits of Brownlee technique over fingerprint detection technique of Bachurinskii. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Brownlee to Bachurinskii in order to improve reliability and security of biometric authentication and identification system. (Refer to Brownlee paragraph [0006].)
Claim 14 has been analyzed and is rejected for the reasons indicated in claim 6 above. Additionally, the rationale and motivation to combine the Bachurinskii and Brownlee references, presented in rejection of claim 6, apply to this claim.  

As per claim 7, The authentication device according to claim 1, however Bachurinskii is silent on the following which would have been obvious in view of Brownlee from similar field of endeavor “wherein the processor is configured to determine whether the first part corresponds to a configuration of the illumination device, and the determination is executed when the first part corresponds to the configuration of the illumination device.”(Examiner notes the claim understood as different illumination of the device on a target region cause determination to be executed. Refer to Brownlee ¶[0062] discloses multiple LEDs of different wavelengths may be used or an LED which emits multiple wavelengths such as a “white LED” may be used. Red and infrared light can penetrate and scatter deeper and farther into flesh than blue and green wavelengths of light. The spread of light at these different wavelengths may be measured in the device and compared to threshold values to better distinguish genuine fingers from spoofs.)

Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Brownlee technique of user’s body part authentication into Bachurinskii technique to provide the known and expected uses and benefits of Brownlee technique over fingerprint detection technique of Bachurinskii. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Brownlee to Bachurinskii in order to improve reliability and security of biometric authentication and identification system. (Refer to Brownlee paragraph [0006].)

Claim 15 has been analyzed and is rejected for the reasons indicated in claim 7 above. Additionally, the rationale and motivation to combine the Bachurinskii and Brownlee references, presented in rejection of claim 7, apply to this claim.  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bachurinskii et al. (US 2017/0364728), in view of Aoki (US 2013/0259321).

As per claim 4, The authentication device according to claim 1, However Bachurinskii is silent on the following which would have been obvious in view of Aoki form similar field of endeavor “wherein the processing related to the authentication is registration processing of verification information based on the image.” (Refer to Aoki ¶[0032] discloses calculates a degree of similarity indicating a similar degree between input biometric information which is the biometric information represented in the input biometric image acquired at the time of matching, and the registered biometric information which is the biometric information registered in advance. Further see ¶[0066].)

Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Aoki technique of biometric authentication into Bachurinskii technique to provide the known and expected uses and benefits of Aoki technique over fingerprint detection technique of Bachurinskii. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Aoki to Bachurinskii in order to improve precision of the biometric authentication. (Refer to Aoki paragraph [0011].)

Claim 12 has been analyzed and is rejected for the reasons indicated in claim 4 above. Additionally, the rationale and motivation to combine the Bachurinskii and Aoki references, presented in rejection of claim 4, apply to this claim.  

8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bachurinskii et al. (US 2017/0364728), in view of Brownlee (US 20170098116), in view of Jo et al. (US 2013/0011015.)

As per claim 8, The authentication device according to claim 7, Bachurinskii as modified by Brownlee discloses “wherein whether the first part corresponds to the configuration of the illumination device is determined by matching between the first part and a template related to at least one of a number, a shape, and an arrangement of the illumination device”(Refer to Brownlee ¶[0073] discloses the anti-spoof identity recognition device 840 captures a spread image (such as images 1905-2103 in FIGS. 19-21) from a finger of the user 850, with the Spoof Detection Light Source turned on. The anti-spoof identity recognition device 840 may determine whether the finger is genuine (organic) or not, based on the spread of light into the non-illuminated area of the spread image. The anti-spoof identity recognition device 840 may also obtain a comparison result from the server 830 that compares the fingerprint image with images in a database implemented at the server 830. Further ¶[0087] discloses when the identification/verification module 1020 needs to identify a user, the identification/verification module 1020 compares the fingerprint template and the processed spread image received from the mode-based controller 1006 with finger templates and spread images stored in the biometric database 1050.)

however Bachurinskii as modified by Brownlee does not explicitly disclose the following which would have been obvious in view of Jo from similar field of endeavor wherein whether the first part corresponds to the configuration of the illumination device is determined by pattern matching between the first part and a template.” (Refer to Jo ¶[0027] discloses The comparison unit 31 compares the registration template corresponding to the ID input to the input unit 14 with the vein pattern extracted by the extraction unit 30, and authenticates the user. Further ¶[0029] discloses as illustrated in FIG. 5, the capture control unit 21 first turns on the illumination by the illumination unit 163 and captures the evaluation target as a first ON image (S101), and then turns off the illumination and captures the evaluation target as the first OFF image (S102). These ON and OFF images illustrated in FIGS. 6 and 7 are appropriate for the biometric authentication.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Jo technique of biometric authentication into Bachurinskii technique to provide the known and expected uses and benefits of Jo technique over fingerprint detection technique of Bachurinskii. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Jo to Bachurinskii in order to provide precise identity verification for biometric authentication. (Refer to Jo paragraph [0003].)
Claim 16 has been analyzed and is rejected for the reasons indicated in claim 8 above. Additionally, the rationale and motivation to combine the Bachurinskii, Brownlee, and Jo references, presented in rejection of claim 8, apply to this claim.  





				Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459.  The examiner can normally be reached on Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SHAGHAYEGH AZIMA/          Examiner, Art Unit 2661